DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claimed Group I in the reply filed on 11/23/2020 is acknowledged.  However, upon further review of Applicant’s claimed invention, the Examiner has determined to withdraw, in whole, the Restriction/Election requirements set forth in the Office Action dated 09/25/2020.  Thus, claimed Group II (Claims 8-14) are rejoined with claimed Group I and the merits of claimed Group II have been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed “gas inlet port” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 

Claim Objections
Claims 1, 2, and 14 are objected to because of the following informalities:  
Claim 1: the limitations “the position” and “the height” lack antecedent basis.
Claim 2: the limitation “the gas return spaces” lacks antecedent basis since antecedent basis has been established for only one “gas return space.” The Examiner suggests wording such as, “the gas return space has a plurality of gas return spaces.”
Claim 2: the limitations “the position” and “the gas processing box” lack antecedent basis.
Claim 14: the limitation “a transfer robot” has antecedent basis in the preamble of parent claim 14.  The limitation will be interpreted as “the transfer robot.”
  Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claim limitation “gas inlet port.”  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “gas processing device.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7-8, 11-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nanbu et al. (US 5,565,034).
Nanbu discloses;
Claim 1. A transfer chamber (10) for transferring a transferred object (W) to or from a processing device (30) by using a transfer robot (44) disposed in a transfer space inside of a housing (42), comprising: a circulation path (shown in Fig. 4) formed in a closed loop inside the transfer chamber so as to circulate gas between the transfer space and a gas return space (72) divided by an inner wall of the transfer 
Claim 4. The transfer chamber according to claim 1, comprising a controller (not illustrated) which is capable of controlling the plurality of fans so as to compensate an amount of pressure loss and form a gas flow in the circulation path (Col. 18, Ln. 17-36).
Claim 5. The transfer chamber according to claim 1, comprising a gas supply line (69a) which supplies gas to the circulation path, gas exhaust line (62) which 30exhausts gas from the circulation path, and a controller (implicitly disclosed) which controls the gas supply line and the gas exhaust line so as to keep the inside pressure positive (Col. 9-12 and Fig. 1-4).  
Claim 7. The transfer chamber according to claim 1, comprising a (interpreted as “the”) transfer robot which is provided in the housing and transfers a transferred object (W), a load port (64) having a door (65) in connection with the housing, and a controller (implicitly disclosed) which controls the robot and is capable of controlling the door, wherein the robot operates under the environment of the downward air flow formed in the transfer space (Col. 11-12 and Fig. 2-4).
Claim 8.  A transfer chamber (10), filled with an inactive gas (see note below), for transferring a transferred object to or from a processing device by using a transfer robot disposed in a transfer space inside of a housing, comprising:  30a main body box (42) in which the transfer robot is arranged; a gas processing box (box housing 69) which contains a filter device (69); a gas return space (72) for returning the inactive gas to the gas processing box from the main body box; and an inner wall (right-hand wall of 40, as seen in Fig. 
Note: Nanbu’s transfer chamber is understood to be filled with air, which is approximately 78% N2, which is evenly distributed throughout the chamber. The term “filled” has a wide range of definitions, such as “to put something into (a container, for example) to capacity or to a desired level” (emphasis added) (freedictionary.com).  Thus, the Examiner interprets Nanbu’s transfer chamber as being filed with an inactive gas (N2).
Claim 11. The transfer chamber according to claim 8, comprising a controller (implicitly disclosed) which controls the plurality of fans so as to compensate an amount of pressure 25loss and form a gas flow in the circulation path (Col. 9-12 and 27).  
Claim 12. The transfer chamber according to claim 8, comprising a gas supply line (69a) which supplies gas to the circulation path, gas exhaust line (62) which 30exhausts gas from the circulation path, and a controller (implicitly disclosed) which controls the gas supply line and the gas exhaust line so as to keep the inside pressure positive (Col. 9-12 and Fig. 1-4).  
5 Claim 14. The transfer chamber according to claim 8, comprising a (interpreted as “the”) transfer robot which is provided in the housing and transfers a transferred object (W), a load port (64) having a door (65) in connection with the housing, and a controller (implicitly disclosed) which controls the robot and is .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nanbu in view of Hustvedt et al. (US 5,922,095).
Nanbu is silent with respect to:
Claims 2 and 9, a plurality of the gas return spaces are provided and the gas which flows in the gas return spaces join before the gas processing box which contains the gas processing device.
Claims 3 and 10, the gas return space has a channel narrowing upward.
	However, Hustvedt discloses an air handling system for buildings and clean rooms, and further discloses the following to provide a more uniform flow distribution;
Claims 2 and 9, a plurality of the gas return spaces (right and left 45, Fig. 1) are provided and the gas which flows in the gas return spaces is joined back together into a single flow (in 22) (Col. 13-16 and Fig. 1).
Claims 3 and 10, the gas return space has a channel narrowing upward (Fig. 1).
	Therefore, in view of Hustvedt’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Nanbu’s gas return space to include a plurality of gas return spaces and a channel narrowing upward to provide a more uniform flow distribution.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nanbu in view of Fukutomi et al. (US 8,851,008).
Nanbu further discloses a gas supply line (69a) and a gas exhaust line (62), but is silent with respect to a plurality of gas supply lines and plurality of gas exhaust lines.
	However, Fukutomi discloses a substrate processing apparatus (Fig. 1) having a gas supply line (65) and gas exhaust line (66), and further teaches a plurality of gas supply lines (branches of 65) and a plurality of gas exhaust lines (branches of 66) (Col. 11 and Fig. 5).
	Therefore, in view of Fukutomi’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Nanbu’s gas supply and exhaust lines to include a plurality of gas supply lines and a plurality of gas exhaust lines to provide an increase in volumetric flow rate of supply and exhaust gas without increasing the differential pressure between the circulation path and the supply, and the circulation path and the exhaust.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al. (US 2004/0144316)
Suzuki et al. (US 2002/0124906)
Sasaki et al. (US 6,224,679)
Yaegashi et al. (US 5,928,390)
Kim et al. (US 2004/0168742)
Yamashita et al. (US 5,303,482)
Tamura et al. (US 4,923,352)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONALD P JARRETT/Primary Examiner, Art Unit 3652